UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7111


EDDIE C. YOUNG, JR.,

                    Plaintiff - Appellant,

             v.

AJ DEANGELIS, Police Officer of V.B. 4th precinct,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00203-RAJ-LRL)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie C. Young, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eddie C. Young, Jr., appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) action for failure either to pay the filing fee or to submit a

fee collection form. Because the court dismissed Young’s action “for procedural reasons

unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015). However, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Young’s informal brief does not challenge the basis for the district court’s

disposition, Young has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2